                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

ZACH HILLESHEIM,

                         Plaintiff,                                      8:18CV388

          vs.                                                             ORDER

PARLOUR 1887, LLC,

                         Defendant.

          This case was filed by Plaintiff on August 16, 2018. (Filing No. 1). An Order granting
Plaintiff’s motion for Clerk’s Entry of Default was issued November 5, 2018, and a copy of the
order was mailed to Defendant’s address of record on November 13, 2018 (Filing No. 8). Since
that date, Plaintiff has taken no action to further progress this case. Accordingly,


          IT IS ORDERED that Plaintiff is given until February 25, 2019, to show cause why his
claims should not be dismissed for want of prosecution, in the absence of which Plaintiff’s claims
against Defendant may be dismissed, and a judgment of dismissal may be entered without further
notice.



          Dated this 11th day of February, 2019.
                                                      BY THE COURT:

                                                      s./Michael D. Nelson
                                                      United States Magistrate Judge
